ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_01_EN.txt. 37

SEPARATE OPINION OF JUDGE ODA

1. I voted in favour of the Advisory Opinion, but only after some hesi-
tation, which I consider it my judicial duty to explain. The reason lies
in my conviction that one important aspect of the issues outstanding
between the United Nations and the United States should, in my view,
have been more clearly highlighted both in the request submitted by the
General Assembly and in the reasoning of the Court.

2. The important point to note at the outset is that, so far as the relevant
substantive provisions of the 1947 Headquarters Agreement are con-
cerned, that is to say, sections 11-13, there does not exist much difference
of views between the United Nations and the United States. Although, in
the present controversy, express reference to sections 11, 12 and 13 was
first made, at least to the Court’s certain knowledge, in the statement
made by the Spokesman for the Secretary-General on 22 October 1987
(United Nations daily press briefing), it may reasonably be assumed that
not only the United Nations but also the United States have always had
those provisions in mind when considering the implications for the inter-
ests of the United Nations of the legislation introduced in order to make
unlawful the establishment or maintenance within United States jurisdic-
tion of any office of the Palestine Liberation Organization.

3. As early as January 1987, Secretary of State Shultz indicated his
interpretation of the Headquarters Agreement in his letter of 29 January
1987 to Senator Dole (and in a letter of the same date to Representative
Kemp) that:

“The US has made clear that PLO Observer Mission personnel are
present in the United States solely in their capacity as ‘invitees’ of the
United Nations within the meaning of the Headquarters Agreement
... [W]e therefore are under an obligation to permit PLO Observer
Mission personnel to enter and remain in the United States to carry
out their official functions at UN headquarters . . .” (Congressional
Record, Vol. 133, No. 78, p. $6449.)

In a letter to the Permanent Representative of the United States on 13 Oc-
tober 1987, the United Nations Secretary-General, referring to the posi-
tion of the Secretary of State (as quoted above) expressed the strong view
that “the legislation [contemplated] runs counter to obligations arising
from the Headquarters Agreement”. In his response, the United States
Permanent Representative to the United Nations wrote a letter to the
United Nations Secretary-General on 27 October 1987 stating that:

29
38 HEADQUARTERS AGREEMENT (SEP. OP. ODA)

“[The Administration has vigorously opposed closure of the
Palestine Liberation Organization Observer Mission to the United
Nations. I want to assure you that the Administration remains
opposed to the proposed legislation.”

In a letter of 7 December 1987 to the United States Permanent Representa-
tive, the United Nations Secretary-General reiterated the Organization’s
position and took note that it “coincided” with that taken by the United
States Administration in the letter of the Secretary of State on
29 January 1987.

4. When the PLO Observer on 14 October 1987 brought the matter to
the attention of the United Nations Committee on Relations with the Host
Country, the representative of the United States immediately responded
by stating

“that in the opinion of the Executive Branch, closing of the PLO
Mission would not be consistent with the host country’s obligations
under the Headquarters Agreement” (A/42/26: Report of the Com-
mittee on Relations with the Host Country, p. 12).

So far as the report of the Committee shows, no mention was made of any
specific provisions of the Headquarters Agreement which might have
been at stake. Yet one can reasonably assume that the representative of the
United States in his response implicated sections 11, 12 and 13 of the
Agreement.

5. When, in resolution 42/210B of 17 December 1987, the General
Assembly expressed its view that

“the action being considered in . . . the United States of America...
might impede the maintenance of the facilities of the [PLO] Observer
Mission . . . which enables it to discharge its official functions”,

it also voiced the opinion that the PLO Observer Mission was covered by
the provisions of the Headquarters Agreement and requested the United
States

“to abide by its treaty obligations under the Headquarters Agreement
and... to refrain from taking any action that would prevent the dis-
charge of the official functions of the [PLO] Observer Mission”.

When the draft of that resolution was under consideration in the Sixth
Committee, the United States representative said, on 25 November 1987,
that:

“the United States Secretary of State had stated that the closing of
that mission would constitute a violation of United States obligations
under the Headquarters Agreement” (A/C.6/42/SR.58, p. 2).

As recently as January 1988, the Acting Permanent Representative of the

30
39 HEADQUARTERS AGREEMENT (SEP. OP. ODA)

United States, in his letter of 5 January to the United Nations Secretary-
General, did not hesitate to state that the provisions concerning the PLO
Observer Mission “if implemented, would be contrary to our interna-
tional legal obligations under the United Nations Headquarters Agree-
ment”.

6. Thus it was quite clear that, regarding “the interpretation or applica-
tion” of sections 11-13 of the Agreement, there was no difference of opin-
ion, in that both sides understood that the forced closure of the PLO office
would conflict with international obligations undertaken by the United
States under the Agreement. What brought about a differentiation be-
tween the position of the United States and that of the United Nations was
that the two Houses of Congress finally adopted the Anti-Terrorism Act,
as Title X of the Foreign Relations Authorization Act, Fiscal Years 1988
and 1989, on 15 and 16 December 1987, and that the President of the
United States signed it into law, along with other Titles of the latter Act, on
22 December 1987. I must repeat that the difference between the United
Nations and the United States was thus not the issue whether the forced
closure of the office would or would not violate the Headquarters Agree-
ment, but rather the issue as to what course of action within the United
States domestic legal structure would be tantamount to the forced closure
of the PLO’s New York office, in which both parties would see a violation
of the Agreement. This difference seems to have emerged towards the end
of 1987 or in early 1988.

7. When a draft resolution (which later became General Assembly res-
olution 42/210B) was put to the vote in the Sixth Committee on 11 De-
cember, the United States representative expressed his reasons for not
participating in the voting, namely, that the resolution “was unnecessary
and inappropriate since it addressed a matter still under consideration
within the United States Government” (A/C.6/42/SR.62, p. 3). When the
draft proposed by the Sixth Committee was adopted in the plenary meet-
ings on 17 December 1987 as resolution 42/210 B, the United States rep-
resentative, who again did not participate in the voting, reiterated the
United States’ position (A/42/PV.98, p. 8). On the other hand, in a letter
on 7 December 1987 to the United States Permanent Representative,
referred to above, the United Nations Secretary-General requested con-
firmation

“that even if this proposed legislation becomes law, the present
arrangements for the PLO Observer Mission would not be curtailed
or otherwise affected”.

In the view of the Secretary-General:

“Without such assurance, a dispute between the United Nations
and the United States concerning the interpretation or application of
the Headquarters Agreement would exist.”

He warned that, in the absence of that assurance, he “would be obliged to

31
40 HEADQUARTERS AGREEMENT (SEP. OP. ODA)

enter into the dispute settlement procedure foreseen under section 21
[of the Agreement]”. This position was reiterated by the United Nations
Secretary-General in a letter of 14 January 1988 to the Permanent Repre-
sentative of the United States.

8. The United Nations has stated that negotiations, which are a pre-
requisite for bringing a dispute to compulsory arbitration under section 21
of the Headquarters Agreement, were initially held on 7 January 1988, but
their content remains unclear. What is apparent is that a meeting on
12 January 1988 did not provide, in the view of the Secretary-General, the
necessary assurance that the existing arrangements for the PLO Observer
Mission would be maintained. This may doubly justify the inference that,
rather than there being any negotiations on “the interpretation or applica-
tion” of sections 11, 12 and 13, there were simply consultations in which
the United Nations, or so it appears, repeatedly sought the assurance of
the United States that, given the parties’ common ground in relation to
those sections, the PLO office would not be closed notwithstanding the
enactment of the Anti-Terrorism Act. On the other hand, the United
States’ position in these consultations was that

“the legislation in question had not yet been implemented and the
Executive Branch was still evaluating the situation with a view to the
possible non-application or non-enforcement of the law” (written
statement of the United Nations Secretary-General).

In a series of consultations, the United States thus interpreted the situa-
tion then existing as not being one falling under section 21 of the Agree-
ment; while the United Nations maintained that the dispute settlement
procedure provided for in section 21 should be implemented. The discus-
sions centred on the applicability, hence the application of section 21; in
other words the compromissory clause itself.

9. There was accordingly never any apparent dispute between the
United Nations and the United States as to how sections 11-13 of the
Agreement should be “interpreted or applied”. Though the possibility
may not be excluded that the United States might in future argue that forced
closure would not be in conflict with those sections, there was virtual agree-
ment between them in understanding that the forced closure of the PLO
Observer Mission office would constitute a breach of these provisions
of the Agreement. Yet “the Attorney General of the United States has
determined that he is required by the Anti-Terrorism Act of 1987 to
close the office” of the PLO Observer Mission (letter dated 11 March 1988
from the Acting Permanent Representative of the United States to the
United Nations Secretary-General). The actual issue the United Nations
faced concerned the constitutional structure of the United States, which
ostensibly enabled domestic legislation to be carried into effect in
breach of the rights of another party to a treaty which the United States
had concluded; and for this to happen “irrespective of any obligations the

32
41 HEADQUARTERS AGREEMENT (SEP. OP. ODA)

United States may have under the Agreement” (letter as stated above), or
“irrespective of any international legal obligation that the United States
might have under the Headquarters Agreement” (written statement
of the United States); or irrespective of “the interpretation or application
of the Agreement”; allegedly on the ground that “Congress has the
authority to abrogate treaties and international law for the purpose of
domestic law” or that, in this particular case, “Congress has chosen irre-
spective of international law, to ban the presence of all PLO offices in this
country including the presence of the PLO Observer Mission to the UN”
(Justice Department briefing on 11 March 1988).

10. I am not suggesting that the Court was asked in the present case to
address that issue, which constitutes a cardinal problem of maintaining
the supremacy of international law in the context of its internal applica-
tion. However, it should be realized that, by asking the question now
before us, based on the belief that “section 21 of the [Headquarters]
Agreement ... constitutes the only legal remedy to solve the dispute”
(General Assembly resolution 42/230 of 23 March 1988; emphasis
added), the General Assembly has deferred the real issues with which the
United Nations has been faced and, I am sure, will not in the outcome
be satisfied by the mere submission of a dispute — limited to the interpre-
tation or application of sections 11-13 of the Headquarters Agreement —
to arbitration. This is because the real issues of the dispute turn not on
the interpretation or application of the Headquarters Agreement, but on
whether, in operative effect, precedence will be given to the uncontested
interpretation or application of that Agreement or to the Anti-Terrorism
Act as interpreted by the Attorney General of the United States. My prob-
lem is that the question the Court has had to tackle is not the one which it
would have been the most useful for the Court to answer if the underlying
concern of the General Assembly was to be met. As it happens, the Court
has asserted the priority, in the circumstances, of international law, but
has neither heard nor had to consider any thorough argument on that
crucial point.

(Signed) Shigeru ODA.

33
